MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D),                                  May 15 2018, 5:41 am
this Memorandum Decision shall not be
                                                                             CLERK
regarded as precedent or cited before any                                Indiana Supreme Court
                                                                            Court of Appeals
court except for the purpose of establishing                                  and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANTS                                 ATTORNEY FOR APPELLEES
Zachary S. Kester                                        JONATHAN ANDERSON AND
Robert D. Miller                                         ANDERSON PARTNERS, LLC
Charitable Allies, Inc.                                  Kevin E. Steele
Indianapolis, Indiana                                    Burke Costanza & Carberry LLP
Michael J. Cork                                          Valparaiso, Indiana
Indianapolis, Indiana
                                                         ATTORNEYS FOR APPELLEES
                                                         UP COMMONS LLC, UP
                                                         DEVELOPMENT LLC, UPA
                                                         LLC, AND CULLEN J. DAVIS
                                                         Heather A. McCarthy
                                                         Anthony DeBonis, Jr.
                                                         Anthony DeBonis, Jr. &
                                                         Associates Attorneys at Law, LLC
                                                         Hobart, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Memorandum Decision 45A04-1710-PL-2287 | May 15, 2018              Page 1 of 15
      South Shore GP, LLC, and                                  May 15, 2018
      Edgewater Systems for Balanced                            Court of Appeals Case No.
      Living, Inc.,                                             45A04-1710-PL-2287
      Appellants-Plaintiffs,                                    Interlocutory Appeal from the
                                                                Lake Superior Court
              v.                                                The Honorable Bruce D. Parent,
                                                                Judge
      Jonathan Anderson, Anderson                               Trial Court Cause No.
      Partners LLC, UP Commons                                  45D04-1709-PL-93
      LLC, UP Development LLC,
      UPA LLC, and Cullen J. Davis,
      Appellees-Defendants



      Crone, Judge.


                                              Case Summary
[1]   South Shore GP, LLC (“South Shore”), and Edgewater Systems for Balanced

      Living, Inc. (“Edgewater”) (collectively “Appellants”), filed a complaint against

      Jonathan Anderson and Anderson Partners LLC1 alleging legal malpractice and

      against UP Commons LLC, UP Development LLC, UPA LLC, and Cullen J.

      Davis (collectively “Appellees”) alleging illusory contract, breach of contract,

      intentional interference with a contractual and/or business relationship, fraud,

      and adhesion. Appellants sought a preliminary injunction to prohibit Appellees

      from terminating Edgewater as a service provider, which the trial court denied.




      1
       Jonathan Anderson and Anderson Partners LLC are not participating in this appeal beyond their filing of a
      motion to strike certain portions of Appellants’ brief. By separate order, we deny their motion to strike.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1710-PL-2287 | May 15, 2018           Page 2 of 15
      Appellants now bring this interlocutory appeal, arguing that the trial court erred

      in finding that their remedies at law are adequate. Finding no error, we affirm.2


                                   Facts and Procedural History3
[2]   Edgewater is an Indiana nonprofit corporation providing mental health services

      and primary health care services to people with disabilities such as mental

      illness and addiction. Tr. Vol. 2 at 31. Edgewater’s president and CEO is Dr.

      Danita Johnson-Hughes. Beginning in 2009, Edgewater began efforts to build a

      permanent supportive housing project for chronically homeless people from

      which Edgewater would operate to provide those residents with social and

      health-related services. Id. at 30-31. The housing project would be known as

      South Shore Commons (“the SSC Project”). Edgewater employed Anderson

      Partners to represent its interests in the development of the SSC Project. Id. at

      10, 26. Edgewater persuaded the City of Gary to donate fifty-two plots of land

      for the project’s development. Id. at 30. However, Edgewater did not have the

      financial capability to develop the SSC Project on its own. Id. at 22, 69. Thus,

      to facilitate the development and operation of the project, Edgewater sought to

      create a partnership. South Shore was established, with Edgewater as its sole

      managing member, to be a partner of such a partnership. Davis, the sole




      2
         Appellees filed a motion to strike certain portions of Appellants’ brief, which we deny by separate order.
      However, Appellants concede that one factual statement is unsupported by the record, and we ignore that
      statement. We further ignore the inappropriate argument Appellants used in their statement of the case and
      statement of the facts, and we admonish Appellants to refrain from doing so in future appeals.
      3
        Our understanding and presentation of the facts have been hampered by both parties’ frequent citation
      errors and numerous statements of facts which lack citations or are not supported by the record.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1710-PL-2287 | May 15, 2018               Page 3 of 15
      managing member of UP Commons, UP Development, and UPA, agreed to

      partner in developing the SSC Project, as did National Equity Fund

      Assignment Corporation (“NEF”).


[3]   On February 22, 2013, UP Commons, South Shore, and NEF became partners

      of South Shore Commons I LP (“the Partnership”) upon execution of the

      “Amended and Restated Agreement of Limited Partnership of South Shore

      Commons I LP” (“the Partnership Agreement”), the focal point of the current

      controversy. Appellants’ App. Vol. 2 at 25-186 (Ex. C). Pursuant to the

      Partnership Agreement, the business of the Partnership is to develop and

      operate the SSC Project, a sixty-unit permanent supportive housing rental

      project in Gary to be rented to low-income residents. Id. at 42, 47. UP

      Commons is the managing general partner, South Shore is the co-general

      partner, and NEF is the limited partner. Id. at 47-48. Davis and UP

      Development are guarantors of the general partners’ guaranty obligations as

      provided by the Partnership Agreement. Id. at 35. UPA is the property

      management agent. Id. at 42.


[4]   The SSC Project is supported by the Shelter Plus Care Program, a federal

      program administered by the Indiana Housing and Community Development

      Authority (“IHCDA”). The Shelter Plus Care Program is defined in the

      Partnership Agreement as “a program designed to provide housing and

      supportive services on a long-term basis for homeless persons with disabilities

      and their families who are living in places not intended for human habitation

      (e.g., streets) or in emergency shelters.” Id. at 44. The Shelter Plus Care

      Court of Appeals of Indiana | Memorandum Decision 45A04-1710-PL-2287 | May 15, 2018   Page 4 of 15
      Program provides a S + C Subsidy (rental assistance) to the tenants of the SSC

      Project. This S + C Subsidy is defined in the Partnership Agreement as “the

      project-based rental assistance for homeless persons provided under the Shelter

      Plus Care Program for thirty[-]seven (37) Residential Units in an aggregate

      amount of not less than [$1,485,180.00], and for a period of not less than sixty

      (60) months.” Id. at 44.


[5]   Prior to this lawsuit, the Shelter Plus Care Program provided support to the

      SSC Project through Edgewater; the IHCDA awarded a grant to Edgewater as

      the subrecipient of the S + C Subsidy, and Edgewater passed those funds to the

      Partnership. Tr. Vol. 2 at 33. As the subrecipient of the S + C Subsidy,

      Edgewater was authorized by IHCDA to provide social services to the SSC

      Project residents, for which Edgewater would be reimbursed by Medicaid or a

      private insurer. Id. at 33-34. Relevant to Edgewater’s role, Section 6.3.59 of

      the Partnership Agreement provides, “[South Shore] shall cause [Edgewater] to

      provide the S + C Subsidy to the Partnership in accordance with the Shelter

      Plus Care Agreement.” Appellants’ App. Vol. 2 at 85.4 The “Shelter Plus Care

      Agreement” is defined as “that certain Agreement Regarding Shelter Plus Care

      Award, dated as of the date first written above, and entered into by and

      between the Partnership and [Edgewater], which sets forth, among other things,

      [Edgewater’s] use of the S + C Subsidy for the benefit of the Partnership.” Id.

      at 44. In addition, Section 6.3.62 provides,



      4
          The “Shelter Plus Care Agreement” is not in the record before us.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1710-PL-2287 | May 15, 2018   Page 5 of 15
               [South Shore] acknowledges and agrees, for itself and on behalf
               of [Edgewater], that the Partnership had granted [Edgewater] the
               use of reasonable office space in the non-residential areas in the
               [SSC] Project for the purpose of administering the S + C Subsidy
               and to provide certain supportive services to the tenants of the
               Partnership; provided, however, [Edgewater] shall agree to
               promptly vacate such space if [UP Commons] determines that a
               new service provider will take over the responsibilities of
               [Edgewater] with respect to the provision of such services.


      Id. at 85 (underlined emphasis omitted).


[6]   To serve as a subrecipient in the Shelter Plus Care Program, Edgewater entered

      into an agreement with the IHCDA. Evidently, Edgewater’s participation in

      the Shelter Plus Care Program required periodic renewal. In 2017, Edgewater

      and the IHCDA executed a new agreement titled “Continuum of Care

      Permanent Supportive Housing Rental Assistance HUD Agreement” No. SC-

      017-0109 (“the IHCDA Agreement”).5 Id. at 189-213 (Ex. D). Pursuant to the

      IHCDA Agreement, IHCDA awarded to Edgewater, as subrecipient, a grant of

      $329,970, and Edgewater agreed to abide by the applicable rules and

      regulations in providing the rental subsidies to the SSC Project and in providing

      services to the residents. Id.; Tr. Vol. 2 at 32.


[7]   A few other provisions of the Partnership Agreement are also relevant. Section

      10.6 grants NEF the right to remove a general partner from the Partnership



      5
        The IHCDA Agreement was signed by Johnson-Hughes on May 24, 2017, and by the IHCDA’s executive
      director on June 8, 2017. Appellants’ App. Vol. 2 at 200. The prior version of their agreement is not in the
      record.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1710-PL-2287 | May 15, 2018              Page 6 of 15
      based on an event of default as described therein. Appellants’ App. Vol. 2 at

      123. The Partnership Agreement grants Edgewater the right of first refusal for

      the purchase of the SSC Project for $1000 at the end of fifteen years. Id. at 181.

      However, Edgewater’s option to purchase is contingent upon South Shore

      remaining in good standing in the Partnership without the occurrence of any

      event described in Section 10.6 of the Partnership Agreement. Id.


[8]   On August 4, 2017, Cullen authored a letter to Johnson-Hughes notifying her

      that UP Commons, as the managing general partner of the Partnership, would

      no longer “retain [Edgewater] to provide social services to those tenants

      residing at the [SSC] Project.” Appellants’ App. Vol. 3 at 12. Citing the

      “Agreement Regarding Shelter Plus Care Award between Edgewater and the

      Partnership dated February 22, 2013,”6 and Section 6.3.62 of the Partnership

      Agreement, UP Commons requested that Edgewater vacate its SSC Project

      office space by the close of business on August 30, 2017. Id. Cullen also

      advised Edgewater that IHCDA had been notified of the change of service

      provider and that IHCDA would not be renewing the IHCDA Agreement with

      Edgewater. Id. Cullen explained that the reason for the notice was that

      Edgewater was failing to meet its obligations under the aforementioned

      agreements and that recent financial audits revealed that Edgewater’s financial

      solvency was inadequate. Id. In addition, Cullen informed Edgewater that

      “[w]hile NEF supports the decision to cease retaining Edgewater’s services, it


      6
        Pursuant to the Partnership Agreement, the “Agreement Regarding Shelter Plus Care Award” is the
      Shelter Plus Care Agreement, which is not in the record before us.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1710-PL-2287 | May 15, 2018         Page 7 of 15
       does not intend to effectuate removal of [South Shore] from the Partnership,

       despite its authority to do so under the [Partnership Agreement].” Id. at 13.


[9]    On August 8, 2017, IHCDA informed Edgewater that it was terminating the

       IHCDA Agreement, citing the provision permitting termination at any time by

       either party with or without cause upon thirty days’ written notice. Id. at 14.


[10]   On September 1, 2017, Appellants filed their complaint for damages and

       injunctive relief. Appellants’ App. Vol. 2 at 5. Appellants asserted claims

       against Appellees of illusory contract, breach of contract, intentional

       interference with a contractual and/or business relationship, fraud, and

       adhesion. Also on September 1, Appellants filed their first emergency motion

       for temporary restraining order and preliminary injunction, requesting that the

       trial court issue an order restraining UP Commons from terminating or

       interfering with Edgewater’s provision of social services to SSC Project

       residents, attempting to enforce Section 6.3.62 to require Edgewater to vacate

       its SSC Project office space, and interfering with payment of funds due under

       the IHCDA Agreement. Appellants also requested that the trial court order UP

       Commons to take necessary action to rescind the August 8, 2017 termination

       notice from IHCDA to Edgewater. Appellants’ App. Vol. 3 at 25.


[11]   On September 6, 2017, Appellants filed a second emergency motion for a

       temporary restraining order and preliminary injunction alleging that UP

       Commons had locked them out of the SSC Project property and requesting that

       the trial court issue an order “prohibiting [UP Commons] from excluding


       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-PL-2287 | May 15, 2018   Page 8 of 15
       Edgewater from the premises, requiring them to change the locks back or

       provide keys to Edgewater personnel, and from engaging in any further self-

       help remedies.” Id. at 39.


[12]   The trial court held a hearing on September 11, 2017. Johnson-Hughes testified

       if Edgewater is removed as a social service provider for the SSC Project, it will

       lose the grant from IHCDA, which is about $329,000, and will “lose the ability

       to provide social services and receive that revenue for those social services.” Tr.

       Vol. 2 at 32, 34. When asked whether the cancellation of the contract with

       IHCDA would materially affect Edgewater’s relationship with IHCDA,

       Johnson-Hughes testified, “I suppose anything is likely.” Id. at 43-44. She also

       testified that pursuant to the Partnership Agreement, South Shore is owed

       $65,000 as a developer’s fee. Id. at 34. She testified that if Edgewater was no

       longer the service provider for the SSC Project, South Shore could be removed

       from the Partnership, in which case Edgewater would be unable to exercise its

       option to purchase the SSC Project for $1000. Id. at 44-46. Appellees did not

       present evidence.


[13]   The following day, the trial court issued an order concluding that “[t]he

       majority of the allegations made by [Appellants] were financial in nature and

       thus an adequate remedy existed at law,” and denying Appellants’ motion for a

       temporary restraining order and a preliminary injunction. Appealed Order at 2.

       Appellants now appeal.




       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-PL-2287 | May 15, 2018   Page 9 of 15
                                      Discussion and Decision
[14]   Appellants challenge the denial of their motion for a preliminary injunction.


               [W]hen reviewing findings of fact and conclusions of law entered
               upon the denial of a motion for preliminary injunction pursuant
               to Trial Rule 52(A)(1), we must determine if the trial court’s
               findings support its judgment and will reverse the judgment only
               when clearly erroneous. Findings of fact are clearly erroneous
               only when the record lacks any evidence or reasonable inferences
               therefrom to support them. The trial court’s judgment is clearly
               erroneous only if it is unsupported by the findings and the
               conclusions that rely upon those findings.


       M.K. Plastics Corp. v. Rossi, 838 N.E.2d 1068, 1074 (Ind. Ct. App. 2005)

       (citations omitted).


               When determining whether or not to grant a preliminary
               injunction, the trial court is required to make special findings of
               fact and state its conclusions thereon. Ind. Trial Rule 52(A).
               When findings and conclusions are made, the reviewing court
               must determine if the trial court’s findings support the judgment.
               The trial court’s judgment will be reversed only when clearly
               erroneous. Findings of fact are clearly erroneous when the
               record lacks evidence or reasonable inferences from the evidence
               to support them.


       Barlow v. Sipes, 744 N.E.2d 1, 5 (Ind. Ct. App. 2001), trans. denied

       (citation omitted). Here, Appellants are appealing from a negative

       judgment, and therefore are entitled to reversal only if they “establish

       that the trial court’s judgment is contrary to law.” Pinnacle Healthcare,

       LLC v. Sheets, 17 N.E.3d 947, 953 (Ind. Ct. App. 2014). A judgment is


       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-PL-2287 | May 15, 2018   Page 10 of 15
       contrary to law only if “the evidence in the record, along with all

       reasonable inferences, is without conflict and leads unerringly to a

       conclusion opposite that reached by the trial court.” Curley v. Lake

       Cty. Bd. of Elections & Registration, 896 N.E.2d 24, 32-33 (Ind. Ct.

       App. 2008), trans. denied (2009). “We consider the evidence only in

       the light most favorable to the judgment and construe findings together

       liberally in favor of the judgment.” Hydraulic Exch. & Repair, Inc. v.

       KM Specialty Pumps, Inc., 690 N.E.2d 782, 785 (Ind. Ct. App. 1998).


[15]   Preliminary injunctions are designed to protect the property and rights of

       parties from any injury until the issues and equities in a case can be determined

       after a full examination and hearing. Barlow, 744 N.E.2d at 6-7 (citing 42 AM.

       JUR. 2D, Injunctions § 13 (1969)). “The power to issue a preliminary injunction

       should be used sparingly, and such relief should not be granted except in rare

       instances in which the law and facts are clearly within the moving party’s

       favor.” U.S. Land Servs., Inc. v. U.S. Surveyor, Inc., 826 N.E.2d 49, 63 (Ind. Ct.

       App. 2005).


               In order to obtain a preliminary injunction, the moving party has
               the burden of showing by a preponderance of the evidence that:
               (1) the movant’s remedies at law are inadequate, thus causing
               irreparable harm pending resolution of the substantive action; (2)
               the movant has at least a reasonable likelihood of success at trial
               by establishing a prima facie case; (3) the threatened injury to the
               movant outweighs the potential harm to the nonmovant resulting
               from the granting of the injunction; and (4) the public interest
               would not be disserved.



       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-PL-2287 | May 15, 2018   Page 11 of 15
       Mayer v. BMR Props., Inc., 830 N.E.2d 971, 978 (Ind. Ct. App. 2005) (citations

       omitted).


[16]   Here, the dispositive question is whether Appellants’ remedies at law are

       adequate. “If an adequate remedy at law exists, injunctive relief should not be

       granted. A party suffering mere economic injury is not entitled to injunctive

       relief because damages are sufficient to make the party whole.” Ind. Family &

       Soc. Servs. Admin. v. Walgreen Co., 769 N.E.2d 158, 162 (Ind. 2002). However,

       “the trial court has a duty to determine whether the legal remedy is as full and

       adequate as the equitable remedy.” Barlow, 744 N.E.2d at 6. “A legal remedy

       is adequate only where it is as plain, complete and adequate–or in other words,

       as practical and efficient to the ends of justice and its prompt administration–as

       the remedy in equity.” Id. at 7.


[17]   Appellants concede that they have “suffered economic harm in the form of

       breach of contract, fraud, and tortious interference with contract and business

       relationship,” but they assert that their remedies at law are inadequate because

       the fees that they would have collected under the IHCDA Agreement are not

       subject to a precise determination. Appellants’ Br. at 15. They further assert

       that that they will also suffer from “non-financial harm, including the inability

       generally to perform under the IHCDA Agreement, a loss of goodwill, and

       potential damage to prospective future business relationships.” Id. at 18. In

       support of their argument that their remedies at law are inadequate, Appellants

       rely principally on City of East Chicago v. Lake County Transfer, Inc., 854 N.E.2d

       23 (Ind. Ct. App. 2006), trans. granted. However, when the supreme court

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-PL-2287 | May 15, 2018   Page 12 of 15
       granted transfer in that case, the Court of Appeals opinion was vacated

       pursuant to Indiana Appellate Rule 58(A), and therefore it has no precedential

       value.7 See Burns v. Hatchett, 786 N.E.2d 1178, 1182 (Ind. Ct. App. 2003) (“[I]t

       is well-settled that vacated opinions have no effect as legal precedent.”), trans

       denied. Nevertheless, we will address what remains of their argument.


[18]   Turning first to the loss of Edgewater’s fees under the IHCDA Agreement and

       Edgewater’s inability to generally perform under that agreement, Appellants

       assert that “the loss of fees resulting from the termination of Edgewater as the

       social services provider for [the SSC Project] is speculative” because the “fees

       are based on the actions and needs of a large group of other individuals with

       varying needs and varying times.” Appellants’ Br. at 23. We are unpersuaded

       that the variation in the number and type of services Edgewater provides under

       the IHCDA Agreement renders the loss of fees unquantifiable. Losses of this

       kind are precisely the kind of calculable financial harm that is typical in breach

       of contract actions. In fact, in their complaint, Appellants estimated their

       damages from the cancellation of the IHCDA Agreement to be approximately

       $500,000 a year. Appellants’ App. Vol. 2 at 17. We conclude that Appellants’

       legal remedies for their loss of fees are adequate.


[19]   As for the loss of goodwill and the potential damage to prospective future

       business relationships, we note that Appellants failed to present evidence that



       7
         After the supreme court granted transfer, the parties filed a joint motion to dismiss the appeal. The
       supreme court granted their motion and dismissed the appeal. In so doing, the supreme court did not
       reinstate the Court of Appeals opinion. We note that the order does not appear to be available on Westlaw.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-PL-2287 | May 15, 2018            Page 13 of 15
       such injuries will result from the termination of the IHCDA Agreement. When

       asked whether the cancellation of the contract with IHCDA would materially

       affect Edgewater’s relationship with IHCDA, Johnson-Hughes testified, “I

       suppose anything is likely.” Tr. Vol. 2 at 43-44. Her response was nothing

       more than speculation. Appellants’ other two citations to the transcript involve

       testimony supporting the financial consequences to Edgewater. See id. at 32, 35.

       In fact, the evidence suggests that Edgewater will be able to maintain its

       relationship with IHCDA to provide services to other clients. When asked

       whether she had personal knowledge of any objections that IHCDA would

       have to Edgewater continuing social service programming at the SSC Project,

       Johnson-Hughes testified, “I have no knowledge that IHCDA does not want us

       to continue to provide services. In fact, we have other contracts with IHCDA

       and one of them I just signed the renewal on last week.” Id. at 41-42. Johnson-

       Hughes also testified that in the past when IHCDA reviewed Edgewater’s

       compliance with the applicable rules and regulations and found instances of

       noncompliance, IHCDA had always approved Edgewater’s plans to correct its

       operations to become compliant. Id. at 42.


[20]   Moreover, other panels of this Court have found that injuries to reputation are

       quantifiable and therefore adequate remedies at law exist for such claims. In

       Daugherty v. Allen, 729 N.E.2d 228, 236 (Ind. Ct. App. 2000), trans. dismissed, we

       reversed the trial court’s grant of a preliminary injunction because the movant

       had an “adequate remedy at law for the injury to his business and personal




       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-PL-2287 | May 15, 2018   Page 14 of 15
       reputation, that is a suit for money damages.” In reaching this conclusion, we

       explained,


               We have repeatedly allowed plaintiffs to recover damages for
               injury to their reputation in defamation suits, damages which are
               not easily quantifiable. See Coachmen Indus., Inc. v. Dunn, 719
               N.E.2d 1271, 1276 (Ind. Ct. App. 1999); Powers v. Gastineau, 568
               N.E.2d 1020, 1025 (Ind. Ct. App. 1991), trans. denied; see also
               Erdman v. White, 411 N.E.2d 653, 659 (Ind. Ct. App. 1980).
               Moreover, we have held that “a professional practice’s goodwill
               value may be included in the marital estate for purposes of
               property distribution pursuant to a dissolution decree,” and thus,
               the “goodwill” of the business is quantifiable. See Porter v. Porter,
               526 N.E.2d 219, 225 (Ind. Ct. App. 1988); see also Cleary v. Cleary,
               582 N.E.2d 851, 853 (Ind. Ct. App. 1991).


       Id. at 235-36; see also Ind. Family & Soc. Servs. Admin. v. Ace Foster Care & Pediatric

       Home Nursing Agency Corp., 823 N.E.2d 1199, 1204 (Ind. Ct. App. 2005)

       (observing that adequate legal remedy existed for injuries to reputation and

       credibility). Thus, adequate legal remedies exist for any loss of goodwill and

       potential damage to future business relationships that Appellants may establish

       in a full hearing on the merits.


[21]   Appellants have failed to show that the trial court’s judgment is contrary to law.

       Accordingly, we affirm the trial court’s denial of their motion for a preliminary

       injunction.


[22]   Affirmed.


       Riley, J., and May, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1710-PL-2287 | May 15, 2018   Page 15 of 15